United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3605
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Miguel Garcia-Orosco,                   *
                                        *    [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: October 18, 2007
                                Filed: November 1, 2007
                                 ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Miguel Garcia-Orosco pleaded guilty to conspiring to distribute
methamphetamine (Count 1), which subjected him to a 10-year minimum prison term,
see 21 U.S.C. §§ 846, 841(b)(1)(A); and possessing a firearm in furtherance of a drug-
trafficking crime (Count 7), which subjected him to a mandatory consecutive 5-year
minimum prison term, see 18 U.S.C. §§ 924(c)(1)(A)(i), 2. At sentencing, the district
court1 determined an advisory Guidelines imprisonment range of 168-210 months for
Count 1, granted the government’s motion for a substantial-assistance reduction, and

      1
       The Honorable Robert W. Pratt, Chief Judge, United States District Court for
the Southern District of Iowa.
sentenced Garcia-Orosco to consecutive prison terms of 80 months on Count 1 and
60 months on Count 7. On appeal, Garcia-Orosco’s counsel has filed a brief pursuant
to Anders v. California, 386 U.S. 738 (1967), arguing the 140-month sentence is
unreasonable because the 18 U.S.C. § 3553(a) factors indicate a lesser sentence would
suffice to meet sentencing goals.

       We conclude that the sentence is not unreasonable. See United States v.
Booker, 543 U.S. 220, 260-64 (2005) (standard of review); United States v. Berni, 439
F.3d 990, 992 (8th Cir. 2006) (per curiam) (while extent of substantial-assistance
departure remains unreviewable after Booker, sentence is still subject to overall
review for reasonableness guided by § 3553(a) factors). Nothing in the record
suggests that the district court considered an improper or irrelevant factor, failed to
consider a relevant factor, or made a clear error of judgment in weighing appropriate
factors. See United States v. Haack, 403 F.3d 997, 1004 (8th Cir. 2005) (stating ways
in which abuse of discretion may occur).

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues for appeal. Accordingly, we grant
counsel leave to withdraw, and we affirm.
                       ______________________________




                                         -2-